Exhibit 10.2
2008 SENIOR PREFERRED STOCK
REDEMPTION AGREEMENT
     This 2008 Senior Preferred Stock Redemption Agreement (this “Agreement”),
effective as of November 10, 2009, is entered into by and between CNA Financial
Corporation, a Delaware corporation (the “Company”), and Loews Corporation, a
Delaware corporation (“Loews”).
     WHEREAS, Loews purchased 12,500 shares of the Company’s 2008 Senior
Preferred Stock (the “2008 Preferred”) for $1,250,000,000 from the Company on
November 7, 2008;
     WHEREAS, pursuant to Section 4 of the Certificate of Designation creating
the 2008 Preferred (the “Certificate of Designation”), the 2008 Preferred
accrues dividends at the rate provided for therein;
     WHEREAS, Section 5 of the Certificate of Designation provides that the 2008
Preferred may be redeemed upon the mutual agreement of the Company and the
Holders (as defined in the Certificate of Designation) of a majority of the
outstanding shares of the 2008 Preferred, at any time and from time to time, at
the Redemption Price described below in Section 1(b);
     WHEREAS, Loews is the sole Holder of the 2008 Preferred;
     WHEREAS, the Company is in the process of a public offering of an aggregate
principal amount of $350 million of senior notes (the “Notes”); and
     WHEREAS, the Company desires to redeem 2,500 shares of the 2008 Preferred
from Loews and Loews desires to dispose of 2,500 shares of the 2008 Preferred to
the Company upon completion of the public offering of the Notes and the
Company’s receipt of net proceeds of at least $250 million (the “Offering”).
     NOW THEREFORE, in consideration of the mutual promises set forth herein,
and other good and valuable consideration, it is hereby agreed by and between
the Company and Loews as follows:
     1. Redemption of the 2008 Preferred.
          a. Upon completion of the Offering and the Company’s receipt of the
proceeds expected therefrom, the Company hereby agrees to (i) call for
redemption 2,500 shares of the 2008 Preferred and (ii) pay to Loews the
Redemption Price (as defined below) for such shares (the “Redemption”); it being
understood that if the Offering has not been completed by March 31, 2010, this
Agreement shall terminate along with each of the parties’ respective obligations
hereunder, it being further understood that the Offering shall not be deemed
complete unless the Offering directly results in the Company’s issuance of an
aggregate principal amount of the Notes equal to at least $250 million.

 



--------------------------------------------------------------------------------



 



          b. “Redemption Price” shall mean a per share redemption price equal to
(i) $100,000 plus (ii) an amount equal to all unpaid dividends accrued on such
shares up to but excluding the date of Redemption (which amount shall be
calculated pursuant to Section 4 of the Certificate of Designation). If the
Offering is consummated on November 13, 2009, the Redemption shall occur on
November 13, 2009 and the Redemption Price shall be two hundred fifty-two
million nine hundred sixteen thousand six hundred sixty-six and 67/100 dollars
($252,916,666.67). Although Section 5 of the Certificate of Designation provides
that the per share Redemption price shall include all unpaid dividends accrued
thereon through and including the date of Redemption, the parties acknowledge
and agree that the Redemption Price shall exclude dividends accruing on the date
of Redemption.
     2. Legal Opinion. Prior to the Redemption, the Company shall furnish to
Loews an opinion of counsel from Jonathan D. Kantor, Esq., Executive Vice
President, Secretary and General Counsel of the Company, substantially in the
form attached hereto and made a part hereof as Exhibit A.
     3. Amendment and Waiver. This Agreement shall not be altered, amended or
supplemented except by written instruments. Any waiver of any term, covenant,
agreement or condition contained in this Agreement shall not be deemed a waiver
of any other term, covenant, agreement or condition, and any waiver of any
default in any such term, covenant, agreement or condition shall not be deemed a
waiver of any later default thereof or of any other term, covenant, agreement or
condition. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.
     4. Severability. In the event that any court or any governmental authority
or agency declares any provision of this Agreement to be unlawful or invalid,
such unlawfulness or invalidity shall not serve to invalidate any other
provisions of this Agreement, and in the event that only a portion of any
provision is so declared to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate the balance of such provision.
     5. Successors and Assigns. All representations, warranties, covenants and
agreements of the parties contained in this Agreement or made in writing in
connection herewith, shall, except as otherwise provided herein, be binding upon
and inure to the benefit of their respective nominees, successors and assigns
and, in the case of a natural person, of his or her heirs and personal
representatives.
     6. Notices. All communications provided for hereunder shall be in writing
and delivered by hand, by express delivery service with confirmed receipt or by
first-class or certified mail, postage prepaid, and, if to Loews or its nominee,
addressed to Loews at 667 Madison Avenue, New York, New York 10065-8087 or at
such other address as Loews may designate to the Company in writing, and if to
the Company, addressed to the Company at 333 South Wabash Avenue, Chicago,
Illinois 60604; Attention: Treasurer, with a copy to or such other address as
the Company may designate to Loews in writing.

2



--------------------------------------------------------------------------------



 



     7. Governing Law. The validity, meaning and effect of this Agreement shall
be determined in accordance with the domestic laws of the state of Illinois
applicable to contracts made and to be performed in that state without giving
effect to any choice or conflict of law provision or rule (whether in the state
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the state of Illinois.
     8. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall together
constitute one and the same document.
     9. Headings. The headings used herein are solely for the convenience of the
parties and shall not constitute a part hereof or serve to modify or interpret
the text.
     10. Entire Agreement and Exhibit. This Agreement and the Exhibit hereto
constitute and encompass the entire agreement and understanding of the parties
hereto with regard to the transactions contemplated or provided for herein.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and deemed effective
as of the date first above written.

                  CNA FINANCIAL CORPORATION    
 
           
 
  By:
Name:   /s/ D. Craig Mense
 
D. Craig Mense    
 
  Title:   Executive Vice President and Chief
Financial Officer    
 
                LOEWS CORPORATION    
 
           
 
  By:
Name:   /s/ Gary W. Garson
 
Gary W. Garson    
 
  Title:   Senior Vice President    

[Signature Page to 2008 Senior Preferred Redemption Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[CNA Financial Corporation Letterhead]
November 13, 2009
Loews Corporation
667 Madison Avenue
New York, New York 10065-8087
Attn: General Counsel
Ladies and Gentlemen:
          I am providing this opinion as Executive Vice President, General
Counsel and Secretary of CNA Financial Corporation, a Delaware corporation (the
“Company”), in connection with the transactions contemplated by that certain
2008 Senior Preferred Stock Redemption Agreement (the “Redemption Agreement”),
dated as of November 10, 2009, by and between the Company and Loews Corporation
(“Loews”), pursuant to which the Company will redeem 2,500 shares of the
Company’s 2008 Senior Preferred Stock, no par value (the “Shares”), owned by
Loews and, in consideration for which, the Company will pay the Redemption
Price. Capitalized terms used herein, but not otherwise defined, shall have the
meanings provided for such terms in the Redemption Agreement.
          In connection with the foregoing, I have examined the minute books and
stock records of the Company; the Certificate of Incorporation and By-Laws of
the Company; copies of the resolutions of the Board of Directors of the Company
relating to the redemption of the Shares. In addition, I have reviewed such
other documents and instruments, investigated such matters of law and have
conferred with such officers and directors of the Company and have ascertained
or verified to my satisfaction, such additional facts with respect to the
Company which I have deemed necessary or appropriate for the purposes of
rendering this opinion.
          In connection with this opinion, I have examined originals, or copies
identified to my satisfaction as being true copies, of the Redemption Agreement.
I do not express any opinion as to any matters governed by any laws other than
the laws of the state of Illinois and the General Corporation Law of the state
of Delaware.
          Based upon and qualified by the foregoing, I am of the opinion that:

  1.     The Company is a corporation duly organized, validly existing as a
corporation in good standing under the laws of the state of Delaware; and    
2.     The Redemption Agreement has been duly authorized, executed and delivered
by the Company; and

 



--------------------------------------------------------------------------------



 



  3.     The execution and delivery by the Company of, and the performance by
the Company of its obligations under, the Redemption Agreement will not
contravene the Certificate of Incorporation or By-Laws of the Company or, to my
knowledge, any provision of applicable law; and     4.     The Redemption
Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with their terms, except, in each
case, as may be limited by (i) any applicable bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, equitable
subordination, readjustment of debt and other similar laws now or hereafter in
effect affecting creditors’ rights generally, (ii) general principles of equity,
including, without limitation, concepts of materiality, reasonableness, public
policy, good faith, fair dealing and the possible unavailability of specific
performance, injunctive relief or other equitable relief (regardless of whether
applied in a proceeding at law or in equity) and (iii) public policy
considerations; and     5.     The redemption of the Shares in accordance with
the terms and conditions of the Redemption Agreement has been duly authorized by
the Board of Directors of the Company or a Committee thereof.

          This opinion is being furnished pursuant to Section 2 of the
Redemption Agreement and is for the sole benefit of the addressee hereto in
connection with the above-described matter. This opinion may not be relied upon
by you for any other purpose, or relied upon by any other person, firm or
corporation or quoted, filed with any governmental authority or other regulatory
agency or otherwise circulated or used for any other purpose without my prior
consent. This opinion is limited to the matters set forth herein; no opinion may
be inferred or implied beyond the matters expressly stated in this opinion. This
opinion is rendered on the date hereof and I have no continuing obligation
hereunder to inform you of changes of law or fact subsequent to the date hereof
or facts of which I become aware after the date hereof.
Very truly yours,
Jonathan D. Kantor
Executive Vice President,
General Counsel and Secretary

 